Citation Nr: 1335523	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to include as due to herbicide and chemical exposure. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide and chemical exposure. 

3.  Entitlement to service connection for an acquired psychiatric disorder to include depression, to include as secondary to a thyroid disorder.   

4.  Entitlement to service connection for a left small finger injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A hearing was held on September 3, 2010, by means of video conferencing equipment with the appellant in Louisville, Kentucky, before the undersigned.  A transcript of the hearing testimony is in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: to issue a supplemental statement of the case (SSOC)

As noted above, this case was remanded by the Board in January 2011 for additional development.  The Board notes that while the case was in remand status, an SSOC was issued on the issue of entitlement to service connection for an acquired psychiatric disorder to include depression, to include as secondary to a thyroid disorder.  However, a review of the Veteran's claims file, his Virtual VA record and his VBMS file does not reflect that he was provided with an SSOC on the issues of entitlement to service connection for a thyroid disorder, to include as due to herbicide and chemical exposure, entitlement to service connection for diabetes mellitus, to include as due to herbicide and chemical exposure and entitlement to service connection for a left small finger injury, and provided with an appropriate amount of time to respond.  

Since additional evidence has been associated with the claims folder since the last supplemental statement of the case adjudicating the claims, the Board must remand the issues for an SSOC.  See 38 C.F.R. §§ 19.31(b), 20.1304(c) (2013) (requiring the issuance of a supplemental statement of the case where additional pertinent evidence is received after the issuance of a statement of the case or a prior supplemental statement of the case).  As well, the January 2011 remand mandated that the RO issue an SSOC with respect to all issues on appeal.  Therefore, a remand is warranted to issue a SSOC.  Stegall v. West, 11 Vet. App. 268.  

A decision on the issue of entitlement to service connection for an acquired psychiatric disorder to include depression, to include as secondary to a thyroid disorder will be deferred since determining service connection for a thyroid disorder could change the outcome of the Veteran's claim for service connection for depression.  As previously noted, the Veteran has contended in the alternative that his depression is secondary to his thyroid disorder.  As such, the service connection claim for depression is inextricably intertwined with the thyroid disorder claim that is being remanded.  For this reason, the issue of entitlement to service connection for a thyroid disorder must be resolved by VA prior to resolution of the issue of entitlement to service connection for a psychiatric disorder to include depression.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  


Accordingly, the case is REMANDED for the following action:

Issue an SSOC on the issues of entitlement to service connection for a thyroid disorder, to include as due to herbicide and chemical exposure, entitlement to service connection for diabetes mellitus, to include as due to herbicide and chemical exposure and entitlement to service connection for a left small finger injury.  Allow an appropriate amount of time for the Veteran to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


